DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12, line 2 recites the wellbore” for which there are two wellbores presented (the drilled wellbore) and a wellbore (from claim 9, line 1). It cannot be determined which wellbore was intended. 
	It is assumed that applicant intended that the wellbore was to refer to the drilled wellbore for purposes of examination.
	Claim 13 depends from claim 12, and thus is also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Underwood, et al. US2007/0163810.
	Underwood, et al. teaches a method (best shown in Figures 4-8) for constructing a wellbore 102, comprising:
drilling a wellbore along a trajectory (the direction the bit is drilling) using a bit 706;
reaming (with reamer 442-444) the diameter of a portion of the drilled well bore to enlarge the portion of the wellbore as shown in Figure 4 behind the reamer; and
altering the trajectory of the bit by applying a lateral force via stabilizers 424 and bent sub 416 and stabilizers 440 (which are behind the initial reamer section 442) to the enlarged diameter wellbore.
Reducing a negative tilt angle that is defined between a longitudinal axis of the bit and a longitudinal axis of the well bore, by bending a longitudinally extending flexible collar 410 (wherein member and collar are interpreted to be the same thing) that is coupled between a rotary steerable system and a drill string, wherein the flexible collar has a lower bending stiffness than the rotary steerable system since it is flexible (Figure 8 shown an exemplary view of 710 flexing versus figure 7).

Reducing the negative tilt angle increases a dogleg of the wellbore due to angling and curvature as shown in Figure 4.
Drilling the wellbore along the trajectory using the bit, reaming the diameter of the portion of the drilled wellbore to enlarge the portion of the wellbore, and altering the trajectory of the bit by applying the lateral force to the enlarged diameter well bore occur simultaneously to steer the bit (as shown at least in Figure 4, or 7 where stabilizers 424 provide the axial force, and where stabilizers 440 that are behind the reamer 442 are shown to provide lateral force against the larger diameter wellbore) .
Creating a positive tilt angle that is defined between the longitudinal axis of the bit and the longitudinal axis of the well bore by curving the direction the drill bit is driven.
A method for constructing the wellbore, the method comprising extending a drilled wellbore (such as the presented drill in Figure 4 prior to the reamer) while simultaneously reaming (with the reamer 442) a portion of the drilled wellbore; and continuing to extend the wellbore while simultaneously applying a lateral force to the reamed portion of the drilled wellbore during steering drilling shown in Figure 4.
Bending, within the reamed portion of the wellbore, the longitudinally extending flexible collar that is coupled between a rotary steerable system and drill string (mounted behind 424), wherein the flexible collar 410 has a lower bending stiffness than the rotary steerable system as necessarily required to be a flex member as described in ¶0044.

The rotary steerable system is coupled to the drill string (mounted behind 424) that extends within the wellbore;
Allowing lateral displacement (by extension of stabilizers 424 that are expandable ¶0037) of a portion of the rotary steerable system within the reamed portion of the drilled wellbore to reduce a negative tilt angle of a bit; and
wherein the negative tilt angle is defined by a longitudinal axis of the bit and a
longitudinal axis of the well bore (due to directional steering).
The bit and the rotary steerable system form a portion of a push-the-bit bottom hole assembly and wherein enlarging the diameter of the wellbore increases a dogleg capability associated with the push-the-bit bottom hole assembly, as shown in Figure 4, wherein the dog leg is shown starting to form on the right hand side of this figure.
A push-the-bit bottom hole assembly, comprising:
a bit 404;
a rotary steerable system 400 coupled to the bit, wherein the rotary steerable system
comprises an actuator (necessarily attached to arms 422 to provide retraction and extensions described in ¶0043) that extends radially in a direction perpendicular to a
longitudinal axis of the rotary steerable system to exert a lateral force on the bit (due to changes in diameter of the reamer and stabilizer 440;
and

system.
A longitudinally extending flexible collar, wherein the rotary steerable system is positioned between the longitudinally extending flexible collar and the bit, and wherein the flexible collar has a lower bending stiffness than the rotary steerable system.
The reamer is a multiactuation reamer (which extendable and retractable, thus making is multi-actuation ¶0043), movable between a first configuration and a second configuration;
wherein, when in the first configuration (retracted), a cutting structure (elements shown in Figure 4 as circles) that is capable of extending radially in a direction perpendicular to a longitudinal axis of the reamer is retracted;
wherein, when in the second configuration (the extended position), the cutting structure is radially extended to form an outermost diameter of the reamer as shown extended in Figure 4; and
wherein, when in the second configuration, the outermost diameter of the reamer is greater than an outer diameter of the bit as shown in Figure 4.
When in the first configuration, the push-the-bit bottom hole assembly has a first maximum dogleg capability (such as the rotate-the-bit drilling such as shown in Figure 8) ; and wherein, when in the second configuration, the push-the-bit bottom hole assembly has a second maximum dogleg capability that is greater than the first maximum dogleg capability such as is shown in Figure 7 (which is easy to see the difference between Figure 7 and 8 in terms of curvature/dogleg angle).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Savignat US2007/0102201 teaches a drill bit with reamer that is steerable after reaming the borehole diameter. Underwood, et al. US7513318 teaches an expandable reamer that has a steering system behind it.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
/C.R.H/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             	2/24/2021